DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 11 August 2022 is acknowledged.  Claims 9-11 have been canceled.  Claim 19 has been added.  Claims 1, 12-14, and 16 have been amended.  Claims 1-8 and 12-19 are pending and under consideration.


Information Disclosure Statement
The information disclosure statement filed 11 August 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Drawings
The Replacement Drawings filed 11 August 2022 are acknowledged and have been entered.  


Withdrawn Objections/Rejections
The cancellation of claims 9-11 has obviated the previous objections and rejections regarding those claims.

Applicant’s amendment has obviated the previous rejection of claim 14 under 35 U.S.C. 112(b).


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 7 each depend from claim 1 and recite “the one or more agents”.  There is insufficient antecedent basis for this limitation in the claims because amended claim 1 recites “one or more inhibitors of dynein”.  It is suggested applicant amend claims 6 and 7 to recite “the one or more inhibitors of dynein” to provide proper antecedent basis and for examination purposes this is how the claims will be interpreted. 
Appropriate correction is required.  



The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12, 13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The rejection of record set forth in the previous office action is incorporated here in full.  A discussion of the Field of the Invention, the State of the Art, and the Specification’s Disclosure can be found there.  The discussion that follows focuses on the claim amendments.
Claim Amendments
The 11 August 2022 claim amendments revised independent claims 1 and 16 to recite an effective amount of “one or more inhibitors of dynein”.  Claims 12 and 13 were amended to depend directly from claim 1.  New claim 19 was added that depends from claim 1 and limits the inhibitor of dynein to an antibody. 
Applicant’s Arguments
Applicant argues in the Remarks that the Specification at [0049] notes that both ciliobrevins and antibodies to dynein were commercially available.
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  The amended independent claims are now limited to “inhibitors of dynein”.  But the independent claims and all claims except claim 14 encompasses any “inhibitor” that results in dynein inhibition, not just those molecules that act directly on dynein, which is itself a complex molecule with multiple components.   
Two species have been fully described, ciliobrevin D and an anti-LFA-1 antibody.  While those two species are structurally distinct, the genus encompassed by the independent claims is still very large, encompassing any type of inhibitor that acts anywhere along pathways that directly or indirectly result in inhibition of dynein.  Regarding new claim 19, antibodies as a class are highly structurally and functionally diverse.  Neither the art nor the specification describes an antibody that binds dynein and that has the function of inhibiting dynein when used to contact cells ex vivo or in vivo.  That is, an antibody that binds dynein is not necessarily, or even probably, an inhibitor of dynein ex vivo or in vivo.  Accordingly, no representative species have been provided for newly added claim 19.
It is maintained that the Specification, in view of what was known in the prior art, has not described either a representative number of species, even when limited to “inhibitors of dynein”.  Nor has the Specification in view of the prior art provided a structure/function correlation for other agents based.  
The rejection is therefore maintained as applied to the amended claims.  




Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rejection of record set forth in the previous office action is incorporated here in full.  The discussion that follows focuses on the claim amendments.
Claim Amendments
The 11 August 2022 claim amendments revised independent claims 1 and 16 to recite an effective amount of “one or more inhibitors of dynein”.  Claims 12 and 13 were amended to depend directly from claim 1.  Claim 14 was amended to specify that the ciliobrevin is ciliobrevin D.  New claim 19 was added that depends from claim 1 and limits the inhibitor of dynein to an antibody. 
Applicant’s Arguments
Applicant argues in the Remarks that the Specification at [0049] notes that antibodies to dynein are commercially available; that [0065]-[0089] provide guidance on how to formulate compositions; and that [0054]-[0060] teach the skilled artisan how to use the compositions.
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  As noted, the Specification provides evidence that contacting cytotoxic cells ex vivo with the small molecule ciliobrevin D or with a particular anti-LFA antibody could inhibit the convergence of lytic granules and promote bystander killing in cell culture experiments.  The Specification at [0059] suggests that this effect can be translated to an in vivo effect, but the Specification does not show that promoting bystander killing of tumor cells in an in vitro setting predictably translates into either an enhancement of a cellular therapy for cancer, as required by claims 1-9, 14, 15, and 19; or enhancement of a therapy for cancer, as required by claims 16-18.  The data provided in the Specification is limited to ex vivo exposure (recited in claim 6).  But even in the case of claim 14, which limits the method to exposing cells to ciliobrevin D, it is unclear if treating the cellular therapy ex vivo with ciliobrevin D would “enhance a cellular therapy for cancer for an individual” or “enhance a therapy for cancer”.  The preambles of each of claims 1 and 16 require an in vivo effect that has not yet been predictably established.  Applicant may support the in vivo effectiveness with appropriate animal models and additional supporting declaratory evidence, but at present the specification does not establish that the method as claimed could be predictably practiced without undue experimentation, even were the claims limited to ex vivo contact of CAR T cells with ciliobrevin D. 
Regarding the additional inhibitors of dynein, no examples of anti-dynein antibodies are provided that when administered in vivo or used to contact the cells of the cellular therapy ex vivo result in the enhanced effects claimed.  Anti-dynein antibodies as recited in claim 19 certainly do exist, as referenced in the Specification.  But neither the art nor the specification demonstrates that “antibodies to dynein” would inhibit dynein when used to contact cells ex vivo or in vivo.  Generally antibodies act extracellularly in the absence of cell permeabilization, but cell permeabilization is inconsistent with the practice of either of the claimed methods.  Nor are there any working examples in which a non-endogenous molecule is expressed inside the cells that directly inhibit dynein and mediate an enhanced effect.  While the basic techniques for screening for inhibitors of each class may well be available, the question is whether the skilled artisan would need to engage in experimentation which is undue to determine which other “inhibitors of dynein” would function in the methods as claimed.  In this case, in view of the limited guidance provided regarding translation of the ex vivo activities that have been shown to in vivo therapy for cancer for an individual, the Specification does not provide an enabling disclosure.  
The rejection is therefore maintained as applied to the amended claims.  


Allowable Subject Matter 
No claim is allowed.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643